Citation Nr: 0611521	
Decision Date: 04/21/06    Archive Date: 04/26/06

DOCKET NO.  04-18 084	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUE

Entitlement to a total disability rating due to individual 
unemployability resulting from service-connected disabilities 
(TDIU).


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from June 1983 to April 
1986 and from October 1986 to June 1996..  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal of a July 2003 rating decision rendered by the 
Buffalo, New York, Regional Office (RO) of the Department of 
Veterans Affairs (VA).


REMAND

Service connection is currently in effect for vasomotor 
rhinitis, rated as 30 percent disabling; obstructive airway 
disease, rated as 30 percent disabling; and hypertension, 
rated as 10 percent disabling.  The combined rating for the 
service-connected disabilities is 60 percent.  

In connection with his claim, the veteran was afforded a VA 
compensation and pension examination in June 2003.  While it 
was noted that the veteran had worked at [redacted] 
[redacted] in Buffalo, New York, for the last four months 
and had been a student for 16 months prior to that, the 
examiner opined that the veteran was unemployable at the 
present time due to shortness of breath which was extremely 
limiting.  Due to the apparent inconsistency in the 
examination report, the Board is of the opinion that a new VA 
examination would be probative in ascertaining whether the 
veteran's service-connected disabilities render him 
unemployable.

In addition to the foregoing, the Board notes that the record 
reflects that the veteran had appointed Richard A. LaPointe, 
Attorney at Law, to represent him before VA.  However, Mr. 
LaPointe has advised VA that he is retiring from the practice 
of law.  This means that the Board, as well as other VA 
organizations, can no longer recognize Mr. LaPointe as the 
veteran's representative.  On remand, the veteran should be 
informed about options available to him concerning 
representation.  In particular, he should be informed that he 
could either represent himself; appoint an accredited 
Veterans' Service Organization (VSO) to represent him; or 
appoint another private attorney or "agent" to represent 
him.

While this case is in remand status, the originating agency 
should ensure that all notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) is provided.

Accordingly, the case is REMANDED to the RO or the Appeals 
Management Center (AMC) for the following actions:

1.  The veteran should be provided all 
notice required under 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b), in 
accordance with Dingess/Hartman v. 
Nicholson, Nos. 01-1917 and 02-1506 (U.S. 
Vet. App. Mar. 3, 2006).  

2.  The veteran should be advised of his 
options regarding representation before 
VA.  In particular, he should be informed 
that he can represent himself; appoint an 
accredited Veterans' Service Organization 
(VSO) to represent him; or appoint another 
private attorney or "agent" to represent 
him 

3.  The veteran should be afforded a VA 
examination by a physician with 
appropriate expertise to ascertain whether 
the veteran is currently unemployable due 
solely to his service-connected rhinitis, 
obstructive airway disease, and 
hypertension.  The RO or the AMC is to 
advise the veteran that failure to appear 
for the examination, without good cause, 
may result in adverse action with regard 
to his claim, to include the denial 
thereof.  All communications with the 
veteran must be documented.

The claims folders must be made available 
to and reviewed by the examiner.  Any 
necessary tests should be conducted, and 
clinical findings should be recorded in 
detail.  The examiner should identify all 
functional impairment resulting from the 
service-connected disabilities and the 
impact of the disabilities on the veteran's 
ability to work.  In addition, the examiner 
should provide an opinion as to whether it 
is at least as likely as not that the 
service-connected disabilities combine to 
preclude the veteran from obtaining or 
maintaining any form of substantially 
gainful employment consistent with his 
education and occupational background.  The 
rationale for all opinions expressed must 
also be provided.

4.  The RO or the AMC should also undertake 
any other development it determines to be 
warranted.

5.  Then, the RO or the AMC readjudicate 
the veteran's claim for a TDIU.  If the 
benefit sought on appeal is not granted to 
the veteran's satisfaction, the veteran 
should be furnished a supplemental 
statement of the case and afforded the 
requisite opportunity to respond.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  By this remand, the Board 
intimates no opinion as to any final outcome of this case.  
The veteran need take no action until he is otherwise 
notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


							(CONTINUED ON NEXT PAGE)


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).


